Citation Nr: 1759381	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  08-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gouty arthritis and, if so, whether service connection, to include as secondary to hypertension, is warranted.

3.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1960 to October 1980.  He died in March 2014 and the appellant is his surviving spouse who has been accepted as a substitute claimant for the purpose of processing this appeal to completion.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran requested a Board hearing before a Veterans Law Judge in connection with his appeal.  Such hearing was scheduled for June 2014; however, he unfortunately passed away prior to such date and, consequently, his hearing was cancelled.  The appellant has not requested that the hearing be rescheduled.  Therefore, the Board finds that there are no pending hearing requests at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim of entitlement to service connection for gouty arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision issued in April 2002, the RO denied the Veteran's claims of entitlement to service connection for hypertension and gouty arthritis.

2.  Evidence added to the record since the final April 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  Evidence added to the record since the final April 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for gouty arthritis.

4.  Resolving all doubt in the appellant's favor, hypertension is related to the Veteran's military service.

5.  The Veteran did not serve in the Republic of Vietnam and, thus, he is not presumed to have been exposed to herbicide agents.

6.  Diabetes mellitus type II is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.


CONCLUSION OF LAW

1.  The April 2002 rating decision that denied the Veteran's claims of entitlement to service connection for gouty arthritis and hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [38 U.S.C. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for gouty arthritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2012). 

4.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  The criteria for service connection for diabetes mellitus type II have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and appellant, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran, appellant, and their representative have not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Applications to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in a March 2002 rating decision, which was issued in April 2002, the AOJ denied service connection for hypertension and gouty arthritis.  At such time, the AOJ considered the Veteran's service treatment records and post-service treatment records.  With regard to hypertension, the AOJ noted that the Veteran's service treatment records reflected that he was seen in August 1974 for blood pressure checks, noting an elevated reading of 154/94, and directing that the Veteran return for blood pressure checks twice a day to rule out hypertension.  The remainder of his service treatment records were found to be silent for any further treatment or diagnosis.  At his separation examination, his blood pressure reading was 118/82 without a diagnosis of hypertension.  The first evidence of hypertension after service was in March 1982, at which time it was noted that he had blood pressure readings of 140/90 and 150/96, with an assessment of rule out high blood pressure.  Treatment for hypertension and diagnosis was not shown until April 1982.  Consequently, the AOJ determined that hypertension was not shown in service, or to a compensable degree within the one year presumptive period after service, and, as such, service connection was denied.

Pertinent to gouty arthritis, the AOJ observed that the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of such disease.  Rather, the first evidence of probable gout, aggravated by blood pressure medication, was noted in January 1984.  Consequently, the AOJ found that service connection for gouty arthritis was denied as such was not shown in service or to a compensable degree within one year of separation from service.  

In April 2002, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for hypertension and gouty arthritis was received until January 2006, when VA received his application to reopen such claims.  Additionally, no new and material evidence was received within one year of the issuance of the April 2002 rating decision.  Furthermore, while the Veteran's service personnel records were obtained after the issuance of such decision, they are irrelevant to his claims for service connection for hypertension and gouty arthritis.  Similarly, while copies of various service treatment records were submitted since the April 2002 rating decision, they are, by definition, duplicative of those previously considered at the time of such decision.  Consequently, the April 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [38 U.S.C. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2017)].

The evidence received since the issuance of the April 2002 rating decision includes additional post-service treatment records, various medical opinions, and lay statements from the Veteran, the appellant, and fellow service members.  

Pertinent to the appellant's claim for service connection for the Veteran's hypertension, the newly received evidence includes four opinions addressing the etiology of such disease.  Specifically, in July 2008, a VA examiner stated that whether the Veteran's hypertension was related to his military service was a matter of speculation.  However, in November 2007, the Veteran's private physician stated that his hypertension was more likely than not related to his active military service based on the documentation of high blood pressure readings during service.  In August 2008, the same provider submitted a second opinion in which she indicated that the Veteran's hypertension was more likely than not related to the stress during his military service, and again noted the Veteran's high blood pressure readings during service.  In May 2011, a different provider submitted a letter in which he noted that the Veteran had an elevated blood pressure reading at the time of his reenlistment in 1964.  He noted that such was in the upper range of blood pressure readings, thus indicating a sign of high blood pressure.  The physician further observed that the Veteran's service treatment records reflected the gradual progression of his blood pressure until a year or two after discharge, when such went up to 154/94 and he was diagnosed with hypertension.

Consequently, as such evidence includes opinions relating the Veteran's hypertension to his military service, which were not of record at the time of the April 2002 rating decision, the Board finds that the evidence added to the record since such final denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  Therefore, such claim is reopened.

With regard to the Veteran's gouty arthritis, as the Board herein awards service connection for hypertension and a January 1984 record reflects a diagnosis of probable gout that was aggravated by blood pressure medication, the Board finds that the evidence added to the record since such final denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for gouty arthritis.  Therefore, such claim is also reopened.

III.  Service Connection Claims

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as diabetes mellitus type II and cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram. 38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or in or near the Korean DMZ between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id.  

For those veterans who have been exposed to herbicide agents, certain diseases, to include diabetes mellitus type II, are acknowledged to be presumptively related to such exposure. 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with exceptions not applicable in the instant case. 38 C.F.R. § 3.307 (a)(6)(ii). 

Service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure).  

In Gray v. McDonald, 27 Vet. App. 313 (2016), the Court held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay were designated as brown water) was inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retained its discretionary authority to define the scope of the presumption of herbicide exposure.  Haas, supra, made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion.  As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  In this regard, according to the Manual, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  M21-1, IV.ii.1.H.2.a.

Further, the following locations meet the criteria for inland waterways of the Republic of Vietnam: all rivers, from their mouth on the coast, or junction with adjoining coastal water feature, and throughout upstream channels and passages within Vietnam; rivers ending in bays or other offshore water features on the coastline end at a notional boundary line drawn across the junction between the river and the offshore water feature; the Mekong River and other rivers with prominent deltas begin at a line drawn across the mouth of each inlet on the outer perimeter of the landmass of the delta; all streams; all canals; and all navigable waterways inside the perimeter of land-type vegetation (e.g., trees and grasses, but not seaweed or kelp).  This is particularly applicable to marshes found in the Rung Sat Special Zone and other Vietnam coastal areas.  M21-1, IV.ii.1.H.2.d.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean.  M21-1, IV.ii.1.H.2.b.

The Manual specifically notes that the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  In this regard, it was noted that VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list."  VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters.  M21-1, IV.ii.1.H.2.c.

Further, as of February 2, 2016, the VA herbicide exposure "ships list" was also updated to reflect the M21-1 amendments.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, states as follows:

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hypertension

As an initial matter, the Board observes that the Veteran was diagnosed with hypertension during his lifetime.  Furthermore, as noted previously, the Veteran's service treatment records reflect that he was seen in August 1974 for blood pressure checks, noting an elevated reading of 154/94, and directing that he return for blood pressure checks twice a day to rule out hypertension.  However, the remainder of his service treatment records, to include his separation examination, were silent for any further treatment or diagnosis.  After service, a March 1982 record reflects blood pressure readings of 140/90 and 150/96, with an assessment of rule out high blood pressure, and a confirmed diagnosis was rendered in April 1982.  However, as the Veteran's hypertension was not diagnosed in service, or manifested within one year of service, presumptive service connection for such chronic disease is not warranted.

Pertinent to direct service connection, there are numerous opinions addressing the etiology of the Veteran's hypertension.  Specifically, in July 2008, a VA examiner stated that whether the Veteran's hypertension was related to his military service was a matter of speculation.  However, in November 2007, the Veteran's private physician stated that his hypertension was more likely than not related to his active military service based on the documentation of high blood pressure readings during service.  In August 2008, the same provider submitted a second opinion in which she indicated that the Veteran's hypertension was more likely than not related to the stress during his military service, and again noted the Veteran's high blood pressure readings during service.  In May 2011, a different provider submitted a letter in which he noted that the Veteran had an elevated blood pressure reading at the time of his reenlistment in 1964.  He noted that such was in the upper range of blood pressure readings, thus indicating a sign of high blood pressure.  The physician further observed that the Veteran's service treatment records reflected the gradual progression of his blood pressure until a year or two after discharge, when such went up to 154/94 and he was diagnosed with hypertension.

Therefore, based on the opinions submitted by the Veteran's private physicians, the Board resolves all doubt in the appellant's favor and finds that his hypertension is related to his military service.  Consequently, service connection for hypertension is warranted. 



B.  Diabetes Mellitus Type II

As an initial matter, the Board observes that the Veteran was diagnosed with diabetes mellitus type II during his lifetime.  However, the evidence does not show, and neither he nor the appellant contend, that such had its onset during service, manifested within one year of service, or is otherwise directly related to service.  In fact, the Veteran's service treatment records reflect that his albumin and sugar were normal upon all urinalyses, and diabetes mellitus was not diagnosed for many years after service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran and appellant allege that his diabetes mellitus type II is presumptively related to his alleged in-service exposure to herbicide agents.

In this regard, the Veteran and appellant contend that he was exposed to herbicide agents in coincident with service in Vietnam.  Initially, the Board notes that the Veteran served for 20 years from October 1960 to October 1980 in the United States Navy in which he was stationed aboard numerous ships during the Vietnam Era.  However, upon a review of VA's "ships list," none of the vessels upon which the Veteran served are acknowledged to have "brown water" service during the time he was stationed aboard them.

Pertinent to the Veteran's specific assertion that he spent a week in-country when he was with the VP-47 attached to the U.S.S. Salisbury Sound, the Board finds such allegation to be without merit.  In this regard, in October 2008 and April 2011 statements, the Veteran said that he flew from the Philippines to Da Nang in Vietnam in order to board the U.S.S. Salisbury Sound, which was in the waters off Vietnam.  The Veteran reported he served onboard ship and made trips in-country to pick up materials to bring to the ship.

The Veteran's DD 214s and his personnel records show he served in Vietnam after August 5, 1964, and had been assigned to the U.S.S. Salisbury Sound while it was stationed in Da Nang Harbor.  However, as discussed earlier, Da Nang Harbor is considered offshore waters ("blue water") as opposed to an inland waterway ("brown water").  Thus, VA has determined that under such circumstances, there must be evidence that the Veteran personally went ashore to trigger the presumption of exposure to herbicide agents.  

While the most recent "ships list" confirms that the U.S.S. Salisbury Sound (AV-13) docked at Da Nang Harbor and crewmembers went ashore, there is no evidence to corroborate the Veteran's assertion that he went ashore.  In this regard, his service personnel and treatment records are negative for in-country service.  Furthermore, the Joint Service Record Research Center (JSRRC) stated in September 2008 that it was unable to verify the Veteran's alleged in-country service.  In May 2011, the Veteran submitted an article showing his squadron, VP-47, had flown from the Philippines to support the USS Salisbury Sound in Vietnam.  However, the article does not address whether the Veteran himself went ashore.  In April 2013, the Defense Personnel Records Information Retrieval System (DPRIS) provided a history of the U.S.S. Salisbury Sound.  While it says the U.S.S. Salisbury Sound was deployed to Vietnam and anchored in Da Nang Harbor, she did not participate in combat operations, nor do the deck logs show any personnel going ashore. 

Two statements were submitted by people who served with the Veteran.  In May 2013, Mr. A. submitted a statement saying that the Veteran and he were in the same squadron (Patrol Squadron 47) during their Western Pacific deployment in the Philippines and Okinawa.  Mr. A. stated that the Veteran served in Cam Ranh Bay and Da Nang, Vietnam, during their ongoing squadron detachment during the war.  In January 2013, Mr. G. submitted a statement in which he indicated that he was attached to Patrol Squadron 19 and met the Veteran, who was attached to Patrol Squadron 47) when both were in California.  He further reported that both squadrons deployed to the Western Pacific to Vietnam at Cam Ranh Bay, and he met the Veteran in Da Nang.  However, it was unclear form Mr. G.'s statement whether he met the Veteran in Da Nang Harbor, or on land.  

The Board acknowledges the statements made by Mr. A. and Mr. G. that they met the Veteran in Vietnam; however, both statements appear to indicate that such meetings occurred in Cam Ranh Bay or Da Nang Harbor, both of which are "blue water" locations.  Furthermore, neither statement confirms that the Veteran actually set foot in-country.  As noted above, however, mere presence at Cam Ranh Bay or Da Nang Harbor, without setting foot on land, is an insufficient basis to trigger presumptive exposure to herbicide agents coincident with Vietnam service.  Consequently, even though the Veteran did serve on U.S.S. Salisbury Sound during the requisite time period, such ship was noted to be in the offshore waters of Vietnam and there is no corroborating evidence he went ashore.  Therefore, the Board finds that the Veteran did not have the requisite service in Vietnam so as to recognize presumptive exposure to herbicide agents.  Furthermore, he has not alleged that any other aspect of his military service resulted in exposure to such agents.

Consequently, as the Veteran did not serve in the Republic of Vietnam, he is not presumed to have been exposed to herbicides agents.  Furthermore, his diabetes mellitus type II is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.  Therefore, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for diabetes mellitus II.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for gouty arthritis is reopened. 

Service connection for hypertension is granted.

Service connection for diabetes mellitus type II is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's reopened claim of entitlement to service connection for gouty arthritis so that she is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

As noted previously, a January 1984 record reflects a diagnosis of probable gout that was aggravated by blood pressure medication and the Board has herein awarded service connection for hypertension.  Consequently, a remand is necessary in order to afford the appellant notice as to the information and evidence necessary to substantiate a claim for service connection on a secondary basis, and to obtain a medical opinion addressing whether the Veteran's gouty arthritis is caused or aggravated by his hypertension, to include medications taken for such disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be provided with proper notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for gouty arthritis as secondary to the Veteran's service-connected hypertension.

2.  Forward the record and a copy of this Remand to an appropriate VA examiner to obtain an opinion addressing the etiology of the Veteran's gouty arthritis.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  

Following a review of the record, the examiner should offer an opinion as to whether the Veteran's hypertension, to include any medications taken for such disability, caused OR aggravated his gouty arthritis.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In offering such opinion, the examiner should consider the January 1984 treatment record that reflects a diagnosis of probable gout that was aggravated by blood pressure medication.

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


